
	
		II
		111th CONGRESS
		2d Session
		S. 3509
		IN THE SENATE OF THE UNITED STATES
		
			June 17, 2010
			Mr. Udall of Colorado
			 (for himself, Mrs. Shaheen, and
			 Mr. Bingaman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy Act of 2005 to promote the
		  research and development of technologies and best practices for the safe
		  development and extraction of natural gas and other petroleum resources, and
		  for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Safer Oil and Gas Production
			 Research and Development Act of 2010.
		2.Program
			 authoritySection 999A of the
			 Energy Policy Act of 2005 (42 U.S.C. 16371) is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 ultra-deepwater and inserting deepwater;
			 and
				(B)by inserting
			 well control and accident prevention, after safe
			 operations,;
				(2)in subsection
			 (b)—
				(A)by striking
			 paragraph (1) and inserting the following:
					
						(1)Deepwater
				architecture, well control and accident prevention, and deepwater technology,
				including drilling to deep formations in waters greater than 500
				feet.
						; and
				
				(B)by striking
			 paragraph (4) and inserting the following:
					
						(4)Safety and
				environmental technology research and development for drilling activities aimed
				at well control and accident prevention performed by the
				Department.
						;
				and
				(3)in subsection
			 (d)—
				(A)in the subsection
			 heading, by striking National Energy Technology Laboratory and
			 inserting Department; and
				(B)by striking
			 , through the National Energy Technology Laboratory,.
				3.Safe oil and gas
			 production accident prevention research and development programSection 999B of the Energy Policy Act of
			 2005 (42 U.S.C. 16372) is amended—
			(1)in the section
			 heading, by striking Ultra-deepwater and unconventional onshore natural gas and other
			 petroleum and inserting Safe oil and gas production and accident
			 prevention;
			(2)in subsection
			 (a), by striking to maximize and all that follows through the
			 period at the end and inserting to ensure the safe and environmentally
			 responsible production of natural gas and other petroleum resources of the
			 United States.;
			(3)in subsection
			 (c)(1)—
				(A)by redesignating
			 subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively;
			 and
				(B)by inserting
			 after subparagraph (C) the following:
					
						(D)select projects
				on a competitive, peer-reviewed basis.
						;
				and
				(4)in subsection
			 (d)—
				(A)in paragraph (6),
			 by striking ultra-deepwater and inserting
			 deepwater;
				(B)by striking
			 paragraph (7) and inserting the following:
					
						(7)Focus areas for
				awards
							(A)Deepwater
				resourcesAwards from allocations under section 999H(d)(1) shall
				focus on the research, development, and demonstration of areas that
				include—
								(i)individual
				exploration and production technologies aimed at improving operational safety
				and reducing environmental impacts of exploration and production activities,
				including drilling, well integrity systems, well control, and blowout
				prevention;
								(ii)nontoxic
				materials for use in exploration and production activities; and
								(iii)integrated
				systems approach based management for exploration and production in
				deepwater.
								(B)Unconventional
				resourcesAwards from allocations under section 999H(d)(2) shall
				focus on research, development, and demonstration of areas that include—
								(i)advanced coalbed
				methane, deep drilling, natural gas production from tight sands, natural gas
				production from gas shales, stranded gas, innovative exploration and production
				techniques, and enhanced recovery techniques;
								(ii)nontoxic
				materials for use in exploration and production activities;
								(iii)safety and
				environmental mitigation in exploration and production activities; and
								(iv)accident
				prevention and environmental mitigation of unconventional natural gas and other
				petroleum resources exploration and production.
								(C)Small
				producersAwards from allocations under section 999H(d)(3) shall
				be made to consortia consisting of small producers or organized primarily for
				the benefit of small producers, and shall focus on areas that include—
								(i)safety and
				accident prevention, environmental mitigation, well control and systems
				integrity, and complex geology involving rapid changes in the type and quality
				of the oil and gas reservoirs across the reservoir;
								(ii)low reservoir
				pressure, unconventional natural gas reservoirs in coalbeds, deep reservoirs,
				tight sands, or shales; and
								(iii)unconventional
				oil reservoirs in tar sands and oil shales.
								(D)Safety and
				accident prevention technology research and developmentAwards
				from allocations under section 999H(d)(4) shall be expended on areas that
				include—
								(i)the development
				of improved cementing and casing technologies;
								(ii)the best
				management practices for cementing, casing, and other well control activities
				and technologies; and
								(iii)the development
				of integrity and stewardship guidelines for—
									(I)well-plugging and
				abandonment;
									(II)development of
				wellbore sealant technologies; and
									(III)improvement and
				standardization of blowout prevention
				devices.
									;
				and
				(C)by adding at the
			 end the following:
					
						(8)Study;
				report
							(A)StudyAs
				soon as practicable after the date of enactment of this paragraph, the
				Secretary shall enter into an arrangement with the National Academy of Sciences
				under which the Academy shall conduct a study to determine—
								(i)whether the
				benefits provided through each award under this subsection during calendar year
				2011 have been maximized; and
								(ii)the new areas of
				research that could be carried out to meet the overall objectives of the
				program.
								(B)ReportNot
				later than January 1, 2012, the Secretary shall submit to the appropriate
				committees of Congress a report that contains a description of the results of
				the study conducted under subparagraph (A).
							(C)Optional
				updatesThe Secretary may update the report described in
				subparagraph (B) for the 5-year period beginning on the date described in that
				subparagraph and each 5-year period
				thereafter.
							;
				(5)in subsection
			 (e)—
				(A)in paragraph
			 (2)—
					(i)in
			 the second sentence of subparagraph (A), by inserting to the Secretary
			 for review after submit; and
					(ii)in
			 the first sentence of subparagraph (B), by striking
			 Ultra-Deepwater and all that follows through and such
			 Advisory Committees and inserting Program Advisory Committee
			 established under section 999D(a), and the Advisory Committee;
			 and
					(B)by adding at the
			 end the following:
					
						(6)Research
				findings and recommendations for implementationThe Secretary, in
				consultation with the Secretary of the Interior and the Administrator of the
				Environmental Protection Agency, shall publish in the Federal Register an
				annual report on the research findings of the program carried out under this
				section and any recommendations for implementation that the Secretary, in
				consultation with the Secretary of the Interior and the Administrator of the
				Environmental Protection Agency, determines to be
				necessary.
						;
				(6)in subsection
			 (i)—
				(A)in the subsection
			 heading, by striking United States Geological Survey and
			 inserting Department of
			 the Interior; and
				(B)by striking
			 , through the United States Geological Survey,; and
				(7)in the first
			 sentence of subsection (j), by striking National Energy Technology
			 Laboratory, on behalf of the.
			4.Additional
			 requirements for awardsSection 999C(b) of the Energy Policy Act of
			 2005 (42 U.S.C. 16373(b)) is amended by striking an ultra-deepwater
			 technology or an ultra-deepwater architecture and inserting a
			 deepwater technology.
		5.Program Advisory
			 CommitteeSection 999D of the
			 Energy Policy Act of 2005 (42 U.S.C. 16374) is amended to read as
			 follows:
			
				999D.Program
				Advisory Committee
					(a)EstablishmentNot
				later than 270 days after the date of enactment of the
				Safer Oil and Gas Production Research and
				Development Act of 2010, the Secretary shall establish an
				advisory committee to be known as the Program Advisory Committee
				(referred to in this section as the Advisory Committee).
					(b)Membership
						(1)In
				generalThe Advisory Committee shall be composed of members
				appointed by the Secretary, including—
							(A)individuals with
				extensive research experience or operational knowledge of hydrocarbon
				exploration and production;
							(B)individuals
				broadly representative of the affected interests in hydrocarbon production,
				including interests in environmental protection and safety operations;
							(C)representatives
				of Federal agencies, including the Environmental Protection Agency and the
				Department of the Interior;
							(D)State regulatory
				agency representatives; and
							(E)other
				individuals, as determined by the Secretary.
							(2)Limitations
							(A)In
				generalThe Advisory Committee shall not include individuals who
				are board members, officers, or employees of the program consortium.
							(B)Categorical
				representationIn appointing members of the Advisory Committee,
				the Secretary shall ensure that no class of individuals described in any of
				subparagraphs (A), (B), (D), or (E) of paragraph (1) comprises more than
				1/3 of the membership of the Advisory Committee.
							(c)SubcommitteesThe
				Advisory Committee may establish subcommittees for separate research programs
				carried out under this subtitle.
					(d)DutiesThe
				Advisory Committee shall—
						(1)advise the
				Secretary on the development and implementation of programs under this
				subtitle; and
						(2)carry out section
				999B(e)(2)(B).
						(e)CompensationA
				member of the Advisory Committee shall serve without compensation but shall be
				entitled to receive travel expenses in accordance with subchapter I of chapter
				57 of title 5, United States Code.
					(f)ProhibitionThe
				Advisory Committee shall not make recommendations on funding awards to
				particular consortia or other entities, or for specific
				projects.
					.
		6.DefinitionsSection 999G of the Energy Policy Act of
			 2005 (42 U.S.C. 16377) is amended—
			(1)in paragraph (1),
			 by striking 200 but less than 1,500 meters and inserting
			 500 feet;
			(2)by striking
			 paragraphs (8), (9), and (10);
			(3)by redesignating
			 paragraphs (2) through (7) and (11) as paragraphs (4) through (9) and (10),
			 respectively;
			(4)by inserting
			 after paragraph (1) the following:
				
					(2)Deepwater
				architectureThe term deepwater architecture means
				the integration of technologies for the exploration for, or production of,
				natural gas or other petroleum resources located at deepwater depths.
					(3)Deepwater
				technologyThe term deepwater technology means a
				discrete technology that is specially suited to address 1 or more challenges
				associated with the exploration for, or production of, natural gas or other
				petroleum resources located at deepwater
				depths.
					;
				and
			(5)in paragraph (10)
			 (as redesignated by paragraph (3)), by striking in an economically
			 inaccessible geological formation, including resources of small
			 producers.
			7.FundingSection 999H of the Energy Policy Act of
			 2005 (42 U.S.C. 16378) is amended—
			(1)in the first
			 sentence of subsection (a) by striking Ultra-Deepwater and
			 Unconventional Natural Gas and Other Petroleum Research Fund and
			 inserting Safe Oil and Gas Production and Accident Prevention Research
			 Fund;
			(2)in subsection
			 (d)—
				(A)in paragraph (1),
			 by striking 35 percent and inserting 21.5
			 percent;
				(B)in paragraph (2),
			 by striking 32.5 percent and inserting 21
			 percent; and
				(C)in paragraph
			 (4)—
					(i)by
			 striking 25 percent and inserting 50
			 percent;
					(ii)by
			 striking complementary research and inserting safety
			 technology research and development; and
					(iii)by striking
			 contract management, and all that follows through the period at
			 the end and inserting and contract management.; and
					(3)in subsection
			 (f), by striking Ultra-Deepwater and Unconventional Natural Gas and
			 Other Petroleum Research Fund and inserting Safe and Responsible
			 Energy Production Research Fund.
			8.Conforming
			 amendmentSubtitle J of title
			 IX of the Energy Policy Act of 2005 (42 U.S.C. 16371 et seq.) is amended by
			 striking the subtitle heading and inserting Safe Oil and Gas Production and Accident
			 Prevention Program.
		
